Citation Nr: 1728809	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to November 7, 2012; 70 percent from November 7, 2012, to September 10, 2014; 50 percent from September 10, 2014 to May 11, 2015; 70 percent from May 11, 2015 to December 30, 2016; and 100 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and awarded a 50 percent initial disabling rating, effective March 4, 2010. 

The Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015. 

In a February 2016 decision, the Board denied entitlement to an increased rating greater than 50 percent for PTSD for the period prior to November 7, 2012; granted an increased rating of 70 percent from November 7 2012, to September 9, 2014; and denied a rating in excess of 50 percent thereafter.  The Veteran appealed the portion of the Board decision that denied a rating in excess of 50 percent prior to November 7, 2012, and since September 9, 2014, to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  The Court granted a Joint Motion for Remand, vacating and remanding that period of the Board decision for readjudication.  

The Board remanded the issue in December 2016.  

In a March 2017 rating decision, the Appeals Management Center (AMC) granted an increased rating to 70 percent, effective May 11, 2015, and to 100 percent, effective December 30, 2016.    


FINDING OF FACT

In May 2017, the Veteran submitted a written statement stating that he withdrew all remaining appeals and claims; the written statement was signed by the Veteran and included the Veteran's name and claims file number and date of signature.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for PTSD are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Veteran's May 2017 written statement, prior to the promulgation of a decision on the appeal, the Veteran stated that he wanted to withdraw all remaining appeals and claims and that he was satisfied with his current rating and effective dates. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


